DETAILED ACTION
Status of Claims
The action is in reply to the Application 17/080,861 filed on 10/27/2020.
Claims 1-5, 8-9, and 29-41 are currently pending and have been examined.
The action is made NON-FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraphs [0071] - [0074] have typos in reference numbers such as “processor 210, a storage 220, an input/output interface 230, and communication port 240” which should recite as “processor 220, a storage 230, an input/output interface 260, and communication port 250” in order to align with Fig. 2, and Paragraph [0075] has typos in reference numbers such as “a storage 390”, “mobile operating system 370”, and “one or more applications 380” which should recite as “a storage 370”, “mobile operating system 361”, and “one or more applications 362” in order to align with Fig. 3.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “250”, “260”, and “270” in Fig. 2 and “361” and “362” in Fig. 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-9, and 29-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-5, 8-9, and 29-41 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (a method for recommending a pick-up location) and “a machine” (an apparatus for recommending a pick-up location) categories.
Regarding Claims 1-5, 8-9, and 29-41, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
... for recommending a pick-up location, comprising: 
... that recommend a pick-up location; and 
... : 
obtain departure location information of a first user, where the departure location information of the first user includes at least one of a name of a departure location or positioning information of the departure location; 
receive one or more recommended pick-up locations associated with the departure location information based at least on the departure location information; and 
display the one or more recommended pick-up locations with markings.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of obtaining, receiving, and displaying the one or more recommended pick-up locations with markings are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites an additional element – “an apparatus ... comprising at least one storage medium including a set of instructions ... and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to”. The claim as a whole merely describes how to generally “apply” the concept of obtaining, receiving, and displaying the one or more recommended pick-up locations with markings by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for recommending a pick-up location (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for recommending a pick-up location amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The apparatus of claim 1, wherein to receive one or more recommended pick-up locations associated with the departure location information based at least on the departure location information, ... is directed to: 
send the departure location information to ...; and 
receive the one or more recommended pick-up locations determined by ... based on the departure location information.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 2 does not integrate the abstract idea into practical application. Claim 2 recites additional elements – “the at least one processor” and “a server”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for recommending a pick-up location amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 3 recites the following limitations:
The apparatus of claim 2, wherein to receive the one or more recommended pick-up locations determined by ... based on the departure location information, ... is directed to: 
receive information for displaying one or more pick-up locations related to the departure location information from ..., wherein the one or more pick-up locations include the one or more recommended pick-up locations.
Claim 3 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 3 does not integrate the abstract idea into practical application. Claim 3 recites additional elements – “the server” and “the at least one processor”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for recommending a pick-up location amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claims 4-5 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the markings include text markings and to display the one or more recommended pick-up locations with the markings, ... is directed to: place the text markings next to the one or more recommended pick-up locations.” in Claim 4 and by defining “wherein to display the one or more pick-up locations, ... is directed to: display the one or more pick-up locations in a list, wherein the one or more recommended pick-up locations are displayed on top of the list” in Claim 5. 
Step 2A, Prong 2: Claims 4-5 do not integrate the abstract idea into practical application. Claims 4-5 recite an additional element – “the at least one processor”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claims 4-5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 8 recites the following limitations:
The apparatus of claim 1, wherein ... is further directed to: 
obtain a pick-up location selected by the first user; and 
send the selected pick-up location to ... of a second user.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 8 does not integrate the abstract idea into practical application. Claim 8 recites additional elements – “the processor” and “a user terminal”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for recommending a pick-up location amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 9 recites the following limitations:
The apparatus of claim 8, wherein ... is further directed to: 
determine a pedestrian navigation path according to a current location of the first user and the selected pick-up location; and 
display the pedestrian navigation path on ... of the first user.
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 9 does not integrate the abstract idea into practical application. Claim 9 recites additional elements – “the processor” and “a user terminal”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for recommending a pick-up location amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 29 recites the following limitations:
... for recommending a pick-up location, comprising: 
... that recommend a pick-up location; and 
... : 
obtain departure location information of a first user, where the departure location information of the first user includes at least one of a name of a departure location or positioning information of the departure location; 
determine one or more recommended pick-up locations associated with the departure location information based at least on the departure location information; and 
send the one or more recommended pick-up locations related to the departure location information to ... of the first user.		
Step 2A, Prong 1: The limitations for Claim 29 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of obtaining, determining, and sending the one or more recommended pick-up locations with markings are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 29 recites additional elements – “an apparatus ... comprising at least one storage medium including a set of instructions ... and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to” and “a user terminal”. The claim as a whole merely describes how to generally “apply” the concept of obtaining, determining, and sending the one or more recommended pick-up locations with markings by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for recommending a pick-up location (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 29 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for recommending a pick-up location amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 30 recites the following limitations:
The apparatus of claim 29, wherein to determine one or more recommended pick-up locations associated with the departure location information based at least on the departure location information, ... is directed to: 
determine one or more pick-up locations related to the departure location information based at least on the departure location information; and 
determine the one or more recommended pick-up locations related to the departure location information based on the one or more pick-up locations.
Claim 30 is directed to substantially the same abstract idea as Claim 29 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 30 does not integrate the abstract idea into practical application. Claim 30 recites an additional element – “the at least one processor”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 30 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is patent eligible.
Claim 31 recites the following limitations:
The apparatus of claim 29, wherein ... is further directed to: 
determine markings for facilitating selection of the one or more recommended pick-up locations related to the departure location information; and 
send the markings with the one or more recommended pick-up locations to ... of the first user.
Claim 31 is directed to substantially the same abstract idea as Claim 29 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 31 does not integrate the abstract idea into practical application. Claim 31 recites additional elements – “the at least one processor” and “the user terminal”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 31 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for recommending a pick-up location amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 32 are directed to substantially the same abstract idea as Claims 29 and 31 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. This dependent claim further narrows the abstract idea of Claim 29 such as by defining “wherein the markings comprise: a text marking for each recommended pick-up location”.
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 33 recites the following limitations:
The apparatus of claim 31, wherein ... is further directed to:
obtain at least one candidate point of interest (POI) related to the departure location information, each POI having a corresponding selection probability;
determine the one or more pick-up locations related to the departure location information according to the at least one candidate POI;
determine at least one target POI in the at least one candidate POI with a selection probability higher than a threshold; and
determine the one or more recommended pick-up locations according to the at least one target POI.
Claim 33 is directed to substantially the same abstract idea as Claim 29 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 33 does not integrate the abstract idea into practical application. Claim 33 recites an additional element – “the at least one processor”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 33 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is patent eligible.
Claim 34 recites the following limitations:
The apparatus of claim 33, wherein to determine the at least one target POI in the at least one candidate POI with a selection probability higher than a threshold, ... is directed to: 
determine top N candidate POls with higher selection probability in the at least one candidate POI, where N is an integer greater than or equal to 1; and 
designate candidate POls of the top N candidate POls with selection probabilities greater than the threshold as the at least one target POI.
Claim 34 is directed to substantially the same abstract idea as Claim 29 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 34 does not integrate the abstract idea into practical application. Claim 34 recites an additional element – “the at least one processor”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 34 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is patent eligible.
Claims 35-40 are directed to substantially the same abstract idea as Claim 29 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 29 such as by defining “wherein ... is further directed to: determine the one or more recommended pick-up locations according to pick-up locations in history orders of the first user” in Claim 35, by defining “wherein ... is further directed to: obtain a pick-up location selected by the first user; and send the selected pick-up location to ... of a second user” in Claim 36, by defining “wherein ... is further configured to: determine a pedestrian navigation path according to a current location of the first user and the selected pick-up location; and display the pedestrian navigation path on ... of the first user” in Claim 37, by defining “wherein ... is further directed to: determine an estimated walking duration of the first user according to a current location of the first user and the selected pick-up location” in Claim 38, “wherein ... further directed to: determine an estimated pick-up duration of the second user according to a current location of the second user and the selected pick-up location” in Claim 39, and by defining “wherein ... is further directed to: compare an estimated walking duration of the first user with the estimated pick-up duration of the second user; and send a reminder to the first user if the estimated walking duration of the first user is greater than or equal to the estimated pick-up duration of the second user” in Claim 40. 
Step 2A, Prong 2: Claims 35-40 do not integrate the abstract idea into practical application. Claims 35 and 38-40 recite an additional element – “the processor”, and Claims 36-37 recite additional elements – “the processor” and “a user terminal”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claims 35-40 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 41 recites the following limitations:
A method implemented on ... for recommending a pick-up location, the method comprising: Preliminary Amendment Attorney Docket No.: 20615-0765US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/084800) Page 8 of 9 
obtaining departure location information of a first user, where the departure location information of the first user includes at least one of a name of a departure location or positioning information of the departure location; 
determining one or more recommended pick-up locations associated with the departure location information based at least on the departure location information; and 
sending the one or more recommended pick-up locations related to the departure location information to ... of the first user.		
Step 2A, Prong 1: The limitations for Claim 41 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of obtaining, determining, and sending the one or more recommended pick-up locations with markings are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 41 recites additional elements – “a computing device having at least one processor and at least one computer-readable storage medium” and “a user terminal”. The claim as a whole merely describes how to generally “apply” the concept of obtaining, determining, and sending the one or more recommended pick-up locations with markings by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for recommending a pick-up location (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 41 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for recommending a pick-up location amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 29-32, and 36-41 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by West et al. (US PG Pub. No. 2018/0156623 A1; hereinafter "West").
Regarding Claim 1, West teaches an apparatus for recommending a pick-up location, comprising: at least one storage medium including a set of instructions that recommend a pick-up location; and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to (See “The route engine 160 may determine a plurality of locations that are different than either the origin location ... that are associated with the request for transportation 125.” in Paragraph [0033], “FIG. 2 is an illustration of an implementation of an exemplary route engine 160... Some or all of the components of the route engine 160 may be implemented by one or more computing devices such as the computing device 1000 described with respect to FIG. 10.” in Paragraph [0043], and “With reference to FIG. 10, an exemplary system for implementing aspects described herein includes a computing device, such as computing device 1000. In its most basic configuration, computing device 1000 typically includes at least one processing unit 1002 and memory 1004. Depending on the exact configuration and type of computing device, memory 1004 may be volatile (such as random access memory (RAM)), non-volatile (such as read-only memory (ROM), flash memory, etc.), or some combination of the two. This most basic configuration is illustrated in FIG. 10 by dashed line 1006.” in Paragraph [0108]): obtain departure location information of a first user, where the departure location information of the first user includes at least one of a name of a departure location or positioning information of the departure location (See “FIG. 3 is an example of a user-interface 300 through which a user can submit requests for transportation 125. The user-interface 300 may be provided by the route client 113 on a client device 110 associated with a user. As shown, the user-interface 300 includes a user-interface element 301 that the user can provide an origin location of the request for transportation 125, ... The user-interface 300 also includes a user-interface element 305 that the user can use to select between ride sharing and public transportation. In the example shown, the user has provided a request for transportation 125 that includes the origin location “221 West 8th street” ...” in Paragraph [0073]); receive one or more recommended pick-up locations associated with the departure location information based at least on the departure location information; and 
display the one or more recommended pick-up locations with markings (See “The user profile associated with a user may be used by the route engine 160 to determine under what conditions the user would like to be recommended intermediate or alternative locations when generating a request for transportation 125, and which locations to select and present to the user.” in Paragraph [0044], “At 705, a plurality of locations not associated with the condition is determined based on the origin location and the destination location. The plurality of locations not associated with the condition may be determined by the location engine 220 of the route engine 160. The plurality of locations may be locations that are outside of the area having the condition associated with the origin location.” in Paragraph [0083], and “Continuing to FIG. 5, the user selected the button labeled “Yes”, and in response, the location engine 220 has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 (i.e., the windows 501a, 501b, and 501c) that includes information about each location, ... For example, the window 501a is associated with the location B and includes information such as how long is the walk to the location B, and how much the ride from the location B to the location Z will cost using the ride sharing service 130.” in Paragraph [0076] wherein the information shown in windows 501a, 501b, and 501c are considered to be the markings.).
Regarding Claim 2, West teaches all the limitations of Claim 1 as described above. West also teaches wherein to receive one or more recommended pick-up locations associated with the departure location information based at least on the departure location information, the at least one processor is directed to: send the departure location information to a server (See “The system may include at least one computing device and a route engine. The route engine may be adapted to: receive a request for transportation, wherein the request includes an origin location ...; determine a plurality of locations based on the origin location ..., wherein each location of the plurality of location is accessible from the origin location ...” in Paragraph [0006] and “At 701, a request for transportation is received. The request for transportation 125 may be received by the route engine 160 from a device such as the client device 110. The request for transportation 125 may include an origin location ...” in Paragraph [0081]); and receive the one or more recommended pick-up locations (See “The user profile associated with a user may be used by the route engine 160 to determine under what conditions the user would like to be recommended intermediate or alternative locations when generating a request for transportation 125, and which locations to select and present to the user.” in Paragraph [0044] and “Continuing to FIG. 5, the user selected the button labeled “Yes”, and in response, the location engine 220 has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D.” in Paragraph [0076]) determined by the Preliminary Amendmentserver based on the departure location information (See “In some implementations, the location engine 220 may select the one or more locations by determining a plurality of candidate locations. Where the request for transportation 125 is a request for a vehicle associated with a ride sharing service 130, the plurality of candidate locations may be determined by the location engine 220 based on one or more of the request for transportation 125, ride sharing data 135, the user profile 175, and map data 277. The map data 277 and the ride sharing data 135 may be used by the location engine 220 to determine candidate locations that are accessible to the origin location ... of the request for transportation 125 by the user and the ride sharing service 130.” in Paragraph [0058]).
Regarding Claim 3, West teaches all the limitations of Claims 1 and 2 as described above. West also teaches wherein to receive the one or more recommended pick-up locations determined by the server based on the departure location information, the at least one processor is directed to: receive information for displaying one or more pick-up locations related to the departure location information from the server, wherein the one or more pick-up locations include the one or more recommended pick-up locations (See “Continuing to FIG. 5, the user selected the button labeled “Yes”, and in response, the location engine 220 has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 (i.e., the windows 501a, 501b, and 501c) that includes information about each location, ...” in Paragraph [0076] wherein the locations B, C, and D represent recommended pick-up locations.).
Regarding Claim 4, West teaches all the limitations of Claim 1 as described above. West also teaches wherein the markings include text markings and to display the one or more recommended pick-up locations with the markings, 
the at least one processor is directed to: place the text markings next to the one or more recommended pick-up locations (See “501a”, “501b”, and “501c” for one or more recommended pick-up locations with text markings in Fig. 5 and “Continuing to FIG. 5, the user selected the button labeled “Yes”, and in response, the location engine 220 has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 (i.e., the windows 501a, 501b, and 501c) that includes information about each location, ... For example, the window 501a is associated with the location B and includes information such as how long is the walk to the location B, and how much the ride from the location B to the location Z will cost using the ride sharing service 130.” in Paragraph [0076] wherein the information shown in windows 501a, 501b, and 501c are considered to be the text markings.).
Regarding Claim 8, West teaches all the limitations of Claim 1 as described above. West also teaches wherein the processor is further directed to: obtain a pick-up location selected by the first user; and Preliminary Amendmentsend the selected pick-up location to a user terminal of a second user (See “These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 (i.e., the windows 501a, 501b, and 501c) that includes information about each location, and a button labeled “Select” that the user can use to select the associated location... After the user selects the button labeled “Select” in one of the windows 501, the route engine 160 may arrange to have a vehicle dispatched to the associated location, ...” in Paragraph [0076] and “After the user accepts or rejects the offer 167 to travel to the selected location, the route engine 160 may arrange for the dispatching of a vehicle with the ride sharing service 130. If the user accepts the offer 167, the route engine 160 may generate and provide a signal 169 for the ride sharing service 130 to dispatch a vehicle to the selected location.” in Paragraph [0037] wherein the “generate and provide a signal 169 for the ride sharing service 130 to dispatch a vehicle to the selected location” is considered to be the “send the selected pick-up location to a user terminal of a second user”).
Regarding Claim 29, West teaches an apparatus for recommending a pick-up location, comprising: at least one storage medium including a set of instructions that recommend a pick-up location; and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to (See “The route engine 160 may determine a plurality of locations that are different than either the origin location ... that are associated with the request for transportation 125.” in Paragraph [0033], “FIG. 2 is an illustration of an implementation of an exemplary route engine 160... Some or all of the components of the route engine 160 may be implemented by one or more computing devices such as the computing device 1000 described with respect to FIG. 10.” in Paragraph [0043], and “With reference to FIG. 10, an exemplary system for implementing aspects described herein includes a computing device, such as computing device 1000. In its most basic configuration, computing device 1000 typically includes at least one processing unit 1002 and memory 1004. Depending on the exact configuration and type of computing device, memory 1004 may be volatile (such as random access memory (RAM)), non-volatile (such as read-only memory (ROM), flash memory, etc.), or some combination of the two. This most basic configuration is illustrated in FIG. 10 by dashed line 1006.” in Paragraph [0108]): obtain departure location information of a first user, where the departure location information of the first user includes at least one of a name of a departure location or positioning information of the departure location (See “FIG. 3 is an example of a user-interface 300 through which a user can submit requests for transportation 125. The user-interface 300 may be provided by the route client 113 on a client device 110 associated with a user. As shown, the user-interface 300 includes a user-interface element 301 that the user can provide an origin location of the request for transportation 125, ... The user-interface 300 also includes a user-interface element 305 that the user can use to select between ride sharing and public transportation. In the example shown, the user has provided a request for transportation 125 that includes the origin location “221 West 8th street” ...” in Paragraph [0073]); determine one or more recommended pick-up locations associated with the departure location information based at least on the departure location information (See “At 705, a plurality of locations not associated with the condition is determined based on the origin location ... The plurality of locations not associated with the condition may be determined by the location engine 220 of the route engine 160. The plurality of locations may be locations that are outside of the area having the condition associated with the origin location.” in Paragraph [0083]); and send the one or more recommended pick-up locations related to the departure location information to a user terminal of the first user (See “The user profile associated with a user may be used by the route engine 160 to determine under what conditions the user would like to be recommended intermediate or alternative locations when generating a request for transportation 125, and which locations to select and present to the user.” in Paragraph [0044], “The offer 167 may indicate each of the selected locations and may provide information or statistics about each location such as an expected travel time to each location, an estimated wait time for each location, and an expected cost for a trip using each location... The offer 167 may be displayed to the user on the client device 110 by the route client 113.” in Paragraph [0067], and “Continuing to FIG. 5, the user selected the button labeled “Yes”, and in response, the location engine 220 has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 (i.e., the windows 501a, 501b, and 501c) that includes information about each location, ...” in Paragraph [0076]).
Regarding Claim 30, West teaches all the limitations of Claim 29 as described above. West also teaches wherein to determine one or more recommended pick-up locations associated with the departure location information based at least on the departure location information, the at least one processor is directed to: 
determine one or more pick-up locations related to the departure location information based at least on the departure location information (See “In some implementations, the location engine 220 may select the one or more locations by determining a plurality of candidate locations. Where the request for transportation 125 is a request for a vehicle associated with a ride sharing service 130, the plurality of candidate locations may be determined by the location engine 220 based on one or more of the request for transportation 125, ride sharing data 135, the user profile 175, and map data 277. The map data 277 and the ride sharing data 135 may be used by the location engine 220 to determine candidate locations that are accessible to the origin location ... of the request for transportation 125 by the user and the ride sharing service 130.” in Paragraph [0058]); and determine the one or more recommended pick-up locations related to the departure location information based on the one or more pick-up locations (See “At 705, a plurality of locations not associated with the condition is determined based on the origin location and the destination location. The plurality of locations not associated with the condition may be determined by the location engine 220 of the route engine 160. The plurality of locations may be locations that are outside of the area having the condition associated with the origin location.” in Paragraph [0083] and “Continuing to FIG. 5, the user selected the button labeled “Yes”, and in response, the location engine 220 has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 (i.e., the windows 501a, 501b, and 501c) that includes information about each location, ... For example, the window 501a is associated with the location B and includes information such as how long is the walk to the location B, and how much the ride from the location B to the location Z will cost using the ride sharing service 130.” in Paragraph [0076]).
Regarding Claim 31, West teaches all the limitations of Claim 29 as described above. West also teaches wherein the at least one processor is further directed to: determine markings for facilitating selection of the one or more recommended pick-up locations related to the departure location information; and send the markings with the one or more recommended pick-up locations to the user terminal of the first user (See Fig. 5 and “Continuing to FIG. 5, the user selected the button labeled “Yes”, and in response, the location engine 220 has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 (i.e., the windows 501a, 501b, and 501c) that includes information about each location, and a button labeled “Select” that the user can use to select the associated location. For example, the window 501a is associated with the location B and includes information such as how long is the walk to the location B, and how much the ride from the location B to the location Z will cost using the ride sharing service 130. After the user selects the button labeled “Select” in one of the windows 501, the route engine 160 may arrange to have a vehicle dispatched to the associated location, and may present the user with instructions 165 to walk to the associated location in the user-interface 300.” in Paragraph [0076] wherein the information shown in windows 501a, 501b, and 501c are considered to be the markings).
Regarding Claim 32, West teaches all the limitations of Claims 29 and 31 as described above. West also teaches wherein the markings comprise: a text marking for each recommended pick-up location (See “501a”, “501b”, and “501c” for one or more recommended pick-up locations with text markings in Fig. 5 and “Continuing to FIG. 5, the user selected the button labeled “Yes”, and in response, the location engine 220 has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 (i.e., the windows 501a, 501b, and 501c) that includes information about each location, ... For example, the window 501a is associated with the location B and includes information such as how long is the walk to the location B, and how much the ride from the location B to the location Z will cost using the ride sharing service 130.” in Paragraph [0076] wherein the information shown in windows 501a, 501b, and 501c are considered to be the text markings.).
Regarding Claim 36, West teaches all the limitations of Claim 29 as described above. West also teaches wherein the processor is further directed to: obtain a pick-up location selected by the first user; and send the selected pick-up location to a user terminal of a second user (See “These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 (i.e., the windows 501a, 501b, and 501c) that includes information about each location, and a button labeled “Select” that the user can use to select the associated location... After the user selects the button labeled “Select” in one of the windows 501, the route engine 160 may arrange to have a vehicle dispatched to the associated location, ...” in Paragraph [0076] and “After the user accepts or rejects the offer 167 to travel to the selected location, the route engine 160 may arrange for the dispatching of a vehicle with the ride sharing service 130. If the user accepts the offer 167, the route engine 160 may generate and provide a signal 169 for the ride sharing service 130 to dispatch a vehicle to the selected location.” in Paragraph [0037] wherein the “generate and provide a signal 169 for the ride sharing service 130 to dispatch a vehicle to the selected location” is considered to be the “send the selected pick-up location to a user terminal of a second user”).
Regarding Claim 37, West teaches all the limitations of Claims 29 and 36 as described above. West also teaches wherein the processor is further configured to: determine a pedestrian navigation path according to a current location of the first user and the selected pick-up location; and display the pedestrian navigation path on a user terminal of the first user (See “After the user selects the button labeled “Select” in one of the windows 501, the route engine 160 ... may present the user with instructions 165 to walk to the associated location in the user-interface 300.” in Paragraph [0076], “Each client device 110 may further include a route client 113. The route client 113 may receive requests for transportation 125 from a user associated with the client device 110, and in response to the request for transportation 125, may arrange transportation for the user... Examples of route clients 113 include the map applications associated with many smartphones and vehicle navigation systems, or the applications associated with ride sharing services 130 ...” in Paragraph [0022], and “After selecting the location, the route engine 160 may generate and display instructions 165 for the user to walk to the selected location at the route client 113. The instructions 165 may include information such as when the user should leave, how long the walk will take, ..., for example.” in Paragraph [0042]. It can be seen that the route client 113 is capable of determining and displaying a pedestrian navigation path on a user terminal.).
Regarding Claim 38, West teaches all the limitations of Claims 29 and 36 as described above. West also teaches wherein the processor is further directed to: determine an estimated walking duration of the first user according to a current location of the first user and the selected pick-up location (See “In addition, the route engine 160 may use the user profile 175 to determine how long it will take the user to arrive at each of the determined locations.” in Paragraph [0034] and “These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 (i.e., the windows 501a, 501b, and 501c) that includes information about each location, and a button labeled “Select” that the user can use to select the associated location. For example, the window 501a is associated with the location B and includes information such as how long is the walk to the location B, ... After the user selects the button labeled “Select” in one of the windows 501, the route engine 160 ... may present the user with instructions 165 to walk to the associated location in the user-interface 300.” in Paragraph [0076]).
Regarding Claim 39, West teaches all the limitations of Claims 29, 36, and 38 as described above. West also teaches wherein the processor further directed to: determine an estimated pick-up duration of the second user according to a current location of the second user and the selected pick-up location (See “At 807, for each location of the determined locations, an arrival time for a vehicle using the second transportation mode is determined. The arrival time for a vehicle may be determined by the location engine 220 from ride sharing data 135 and/or public transportation data 145. For example, where the second transportation mode is a vehicle associated with a ride sharing service 130, the location engine 220 may query the ride sharing service 130 for an estimated arrival time ...for a vehicle at the location using a ride sharing profile 251 from the user profile 175.” in Paragraph [0091] wherein the “estimated arrival time for a vehicle at the location” is considered to be the “estimated pick-up duration of the second user according to a current location of the second user and the selected pick-up location”).
Regarding Claim 40, West teaches all the limitations of Claims 29, 36, 38 and 39 as described above. West also teaches wherein the processor is further directed to: compare an estimated walking duration of the first user with the estimated pick-up duration of the second user (See “At 809, for each location of the determined locations, an arrival time of the user is determined based on information from the user profile. The arrival time for the user at a location may be determined for the user by the location engine 220 of the route engine 160 using the walking speed 253 of the user from the user profile 175.” in Paragraph [0089] and “The location may be selected by the location engine 220 of the route engine 160 by, for each location, determining a difference between the arrival time of the vehicle at the location and the arrival time of the user at the location. The location with the minimum difference may be selected by the location engine 220.” in Paragraph [0094] wherein it can be seen that the location engine 220 is capable of comparing an estimated waking duration of the user with the estimated pick-up duration of the second user); and send a reminder to the first user if the estimated walking duration of the first user is greater than or equal to the estimated pick-up duration of the second user (See “After the user selects a preferred location, the route engine 160 may present the user with instructions 165 in the user-interface 300 to walk to the associated location. The instructions 165 may further include a time when the user should begin the trip. For example, if the user selects the location E, the instructions 165 may give the user the option to delay the trip for 20 minutes, rather than wait at the location E for the bus 605.” in Paragraph [0079] wherein it can be seen that the route engine 160 is capable of sending a reminder to the first user if the estimated walking duration of the first user is greater than or equal to the estimated pick-up duration of the second user).
Claim 41 is a method claim corresponding to a system/apparatus Claim 29. All of the limitations in Claim 41 are found reciting the same scopes of the respective limitations in Claim 29. Accordingly, Claim 41 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 29, respectively set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Flier et al. (US PG Pub. No. 2017/0059347 A1; hereinafter "Flier").
Regarding Claim 5, West teaches all the limitations of Claims 1, 2, and 3 as described above. Although West teaches displaying the one or more pick-up locations as described above in Claim 1, West does not explicitly teach displaying the one or more pick-up locations in a list, wherein the one or more recommended pick-up locations are displayed on top of the list. However, Flier teaches wherein to display the one or more pick-up locations, the at least one processor is directed to: display the one or more pick-up locations in a list (See “The user may select a candidate pick-up location from the list of displayed candidate pick-up locations.” in Paragraph [0020] and “At (308), method (300) can include providing the at least one candidate pick-up location for display on a user interface presented by a user device... As another example, the at least one candidate pick-up location can be displayed in a list format.” in Paragraph [0034]), wherein the one or more recommended pick-up locations are displayed on top of the list (See “At (306), method (300) can include selecting at least one location from the ranked plurality of locations as a candidate pick-up location. For instance, selecting the at least one location as a candidate pick-up location may include selecting the top three (or other suitable number) highly ranked locations. As another example selecting the at least one location as a candidate pick-up location may include selecting each location having a ranking or score greater than a threshold.” in Paragraph [0033] and “At (308), method (300) can include providing the at least one candidate pick-up location for display on a user interface presented by a user device... As another example, the at least one candidate pick-up location can be displayed in a list format.” in Paragraph [0034]. It can be seen that the one or more recommended pick-up locations would be displayed on top of the list.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recommending a pick-up location of West to include display the one or more pick-up locations in a list, wherein the one or more recommended pick-up locations are displayed on top of the list, as taught by Flier, in order to provide a more user friendly interface by displaying a recommended pick-up location on top of the list.
Regarding Claim 33, West teaches all the limitations of Claims 29 and 31 as described above. West also teaches wherein the at least one processor is further directed to: obtain at least one candidate point of interest (POI) related to the departure location information, ...; determine the one or more pick-up locations related to the departure location information according to the at least one candidate POI (See “The route engine 160 may determine a plurality of locations that are different than either the origin location or the destination location that are associated with the request for transportation 125. These locations may be the intermediate or alternative locations that the user may be asked to walk to. The determined locations may be determined from a set of known locations or intersections using criteria from the user profile 175.” in Paragraph [0033] wherein the “set of known locations” is considered to be the “at least one candidate point of interest (POI)”).  
West does not explicitly teach; however, Flier teaches each POI having a corresponding selection probability; determine at least one target POI in the at least one candidate POI with a selection probability higher than a threshold; and determine the one or more recommended pick-up locations according to the at least one target POI (See “It will be appreciated that the plurality of locations can be ranked or otherwise scored using any suitable ranking technique. For instance, the ranking can be performed using a scoring system specifying a score on a scale of one to one-hundred, or other suitable scale.” in Paragraph [0032] wherein the “score” is considered to be the “selection probability” and “At (306), method (300) can include selecting at least one location from the ranked plurality of locations as a candidate pick-up location. For instance, selecting the at least one location as a candidate pick-up location may include selecting the top three (or other suitable number) highly ranked locations. As another example selecting the at least one location as a candidate pick-up location may include selecting each location having a ranking or score greater than a threshold.” in Paragraph [0033] wherein the “plurality of locations” are considered to be the “POIs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recommending a pick-up location of West to include each POI having a corresponding selection probability; determine at least one target POI in the at least one candidate POI with a selection probability higher than a threshold; and determine the one or more recommended pick-up locations according to the at least one target POI, as taught by Flier, in order to increase the user acceptance rate of recommended pick-up locations.
Regarding Claim 34, West in view of Flier teaches all the limitations of Claims 29, 31, and 33 as described above. West does not explicitly teach; however, Flier teaches wherein to determine the at least one target POI in the at least one candidate POI with a selection probability higher than a threshold, the at least one processor is directed to: determine top N candidate POls with higher selection probability in the at least one candidate POI, where N is an integer greater than or equal to 1; and designate candidate POls of the top N candidate POls with selection probabilities greater than the threshold as the at least one target POI (See “It will be appreciated that the plurality of locations can be ranked or otherwise scored using any suitable ranking technique. For instance, the ranking can be performed using a scoring system specifying a score on a scale of one to one-hundred, or other suitable scale.” in Paragraph [0032] wherein the “score” is considered to be the “selection probability” and “At (306), method (300) can include selecting at least one location from the ranked plurality of locations as a candidate pick-up location. For instance, selecting the at least one location as a candidate pick-up location may include selecting the top three (or other suitable number) highly ranked locations. As another example selecting the at least one location as a candidate pick-up location may include selecting each location having a ranking or score greater than a threshold.” in Paragraph [0033] wherein the “top three (or other suitable number) highly ranked locations” are considered to be the “top N candidate POls”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recommending a pick-up location of West to include determining top N candidate POls with higher selection probability in the at least one candidate POI, where N is an integer greater than or equal to 1; and designating candidate POls of the top N candidate POls with selection probabilities greater than the threshold as the at least one target POI, as taught by Flier, in order to increase the user acceptance rate of recommended pick-up locations.
Claims 9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Tolkin et al. (US PG Pub. No. 2017/0169535 A1; hereinafter "Tolkin").
Regarding Claim 9, West teaches all the limitations of Claims 1 and 8 as described above. West does not explicitly teach; however, Tolkin teaches wherein the processor is further directed to: determine a pedestrian navigation path according to a current location of the first user and the selected pick-up location; and display the pedestrian navigation path on a user terminal of the first user (See “After a pickup location and/or the provider is selected for the user, the walking directions are received by the client device 100 and displayed to the user, such as shown in the example of FIG. 6E. As shown in FIG. 6E, the walking interface may also display ..., in addition to an indication of the pickup location 680 selected for the user, the estimated travel time to walk, and the path 670 for a user to travel to reach the pickup location 680.” in Paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recommending a pick-up location of West to include determine a pedestrian navigation path according to a current location of the first user and the selected pick-up location; and display the pedestrian navigation path on a user terminal of the first user, as taught by Tolkin, in order to make sure user arrives to the accurate pickup location within an expected time frame by providing a pedestrian navigation path on the user terminal.
Regarding Claim 35, West teaches all the limitations of Claim 29 as described above. West does not explicitly teach; however, Tolkin teaches wherein the processor is further directed to: determine the one or more recommended pick-up locations according to pick-up locations in history orders of the first user (See “The pickup location module 145 can determine and suggest a pickup location for the client for a trip. To determine the pickup location, the pickup location module 145 determines predetermined location data points, and identifies eligible pickup locations from the predetermined location data points. The predetermined location data points may be stored in the pickup location datastore 180. The pickup location module 145 can use historical trip information from the trip datastore 160 to determine the location data points. The historical trip information reflects the locations that users actually used for trips, ...” in Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recommending a pick-up location of West to include determining the one or more recommended pick-up locations according to pick-up locations in history orders of the first user, as taught by Tolkin, in order to reflect favorable places for trip pickup without requiring clients to specifically designate areas as good or bad pickup areas (See Paragraph [0027] of Tolkin).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (US 10264389 B1) teaches a system for optimizing pickup locations for transportation requests based on context information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/23/2022